Title: To Benjamin Franklin from John Paul Jones, 13 March 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient March 13th, 1780.
I am honored with your letter of the 8th.— I hope to send on board some of the Cannon tomorrow.— As we have no Assistance from the Port our repairs do not advance as fast as I could wish: In making the new Sails we are much at a loss for hands.—
Mr: Lee arrived here the Evening before last, and Mr: Lockyer presented me your letter of introduction of the 2d. this morning. As far as depends on me I hope both the Gentlemen will be satisfied.— Doctor Bancroft has not yet appeared here, and the hourly expectation he has given me of seeing him has prevented me from acknowledging the honor done me by your Letter of the 1st: in Course of Post.— The Minister need not doubt of my willingness to oblige his Majesty and this Nation.— I shall yet perhaps have Opportunities of proving this after the Credit of the Cabal has passed its Meridian? I shall do my best to make the passage agreeable to Captn: Hutchings and Mr. Brown.—
Captain Landais things were never entrusted to my Care.— I understand they were left with Mr: Blodget the purser who will have my Orders to deliver them.
I am ever with the highest and most affectionate Esteem Your Excellencies most Obliged and most hum Servt:
Jno P Jones
His Excellency B. Franklin Esqr:
 
Notation: J.P. Jones L’orient, Mar. 13. 80
